NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10232

                Plaintiff-Appellee,             D.C. No. 2:08-cr-00181-WBS-1

 v.

MARCUS GIPSON,                                  MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   William B. Shubb, District Judge, Presiding

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Marcus Gipson appeals from the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Gipson contends that he is entitled to compassionate release because his


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
medical conditions put him at an increased risk of severe complications or death if

he contracts COVID-19. Gipson concedes that he recently recovered from

COVID-19 but argues that this does not necessarily ameliorate any future risk of

infection.

      The district court did not abuse its discretion.1 The district court

acknowledged Gipson’s medical conditions and the fact that multiple inmates in

the prison where Gipson is housed have tested positive for COVID-19. It

concluded, however, that these circumstances were not sufficiently “extraordinary

and compelling” to warrant immediate release because Gipson’s health conditions,

including his COVID-19 diagnosis, have been adequately managed by the Bureau

of Prisons. See 18 U.S.C. § 3582(c)(1)(A)(i); U.S.S.G. § 1B1.13(1)(A). This

conclusion is supported by the record. See United States v. Robertson, 895 F.3d
1206, 1213 (9th Cir. 2018) (district court abuses its discretion only if its decision is

illogical, implausible, or without support in the record).

      AFFIRMED.




1
  The denial of a motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) is
reviewed for abuse of discretion. See United States v. Dunn, 728 F.3d 1151, 1155
(9th Cir. 2013). We accept for purposes of this appeal the parties’ assertion that
the abuse of discretion standard also applies to denials under 18 U.S.C.
§ 3582(c)(1)(A)(i).

                                           2                                     20-10232